\OOO\`|O\Lh-I>QJN»-a

NNNNNNNNN)-)-\)-\»-»)-ar-a>-l)-lr-¢v-a
OO\IO\Ul-I>U)Nr-‘O\OOO\]G\UI-I>UJN»~O

 

 

Case 2:15-cv-01175-RSL Document 52 Filed 10/31/18 Page l of 5

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

Ar sEATTLE
YESENIA PACHEco, LUIs LEMUS, and No. cls-1175 RsL
§L';i’i I;“n§rL‘;:“::’];’Y mgth“§“§h her sTIPULATIoN AND {.PBQBQSEBJ~
“a a a 6 man °m 0 ’ oRDER EXTENDING cERTAIN
Plaintiffs, PRETRIAL DEADLINES
V' Noted on the Motion Calendar:

UNITED sTATEs oF AMERICA, October 31, 2018

Defendant.

 

 

COME NOW the parties, and respectfully agree and request that the Court extend the
deadline for certain pretrial deadlines, in particular the deadline for expert disclosures and
the discovery deadline. Currently, pursuant to the Minute Order Setting Trial Dates and
Related Dates, this matter is set for trial on May 6, 2019. Disclosure of expert testimony
under FRCP 26(a)(2) is due by November 7, 2018. Discovery must be completed by January
6, 2019. See Docket Order No. 49.

The parties request an extension through November 21, 2018 to complete the
disclosure of expert testimony and an extension through January 22, 2019 to complete
discovery. Since this case Was filed, both parties have Worked cooperativer in the discovery
process. Despite best and good faith efforts, the parties anticipate that the reports from their
respective experts Will not be completed in time to meet the current deadline of November 7,

STIPULATION AND ORDER EXTENDING PRETRIAL DEADLINE UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUiTF. 700

C 1 5-1 1 75 RSL'l TAcoMA, WAsHINGroN 98402
(253) 428-3800

\OOQ\]O\UI-LW[\J>-

NNNNNNNNN)-‘>-¢)-‘r_a»-\)-¢>-\v-¢)-a)-
OO\]O\Ul-|>WN>-‘O\OOO\]O\UI-l>b)l\)r-*O

 

 

Case 2215-CV-01175-RSL DOCUm€nt 52 Filed 10/31/18 Page 2 Of 5

2018. The parties further anticipate that discovery, including the depositions of respective

experts, will not be completed in time to meet the current discovery deadline of January 6,

2019.

Accordingly, the parties agree and respectfully request that the Court order this

extension of the expert disclosure deadline and discovery deadline.

DATED this 31st day of October, 2018.

Respectfully submitted,

By:

s/ Steve Ralph Alvarez

Steve Ralph Alvarez, WSBA # 23051
705 S. 9th St., Ste. 304

Tacoma, WA 98405-4600
Stevetzl.:alvarezlaw.com

s/Michael A. Maxwell

Michael A. Maxwell, WSBA # 21781
MAXWELL GRAHAM

1621 114th Ave. SE, Ste. 123
Bellevue, WA 98004
Mike(?i?=.MaxWellGrahamLaW.com

Attorney for Plaintiffs

STIPULATION AND ORDER EXTEND]NG PRETRIAL DEADLINE

C15-l 175 RSL-2

By:
ANNETTE L. HAYES
United States Attorney

s/Patricia D. Gu£{in

PATRICIA D. GUGIN, WSBA #
43458

Assistant United States Attorney
United States Attorney’s Office
1201 Paciflc Avenue, Suite 700
Tacoma, Washington 98402
Phone: 253-428-3800

Fax: 253-428-3826

E-mail: pat.gugin@usdoj.gov

Attorney for Defendant

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WAsHlNGToN 98402
(253) 428-3800

\OOO\]O\Ul-|>L)Jl\Jv-*

NNNNNNNN[\)»-\>-lv-¢)-a>-l>-\)->-\)-¢»-l
OO\]O\Ul-I>WN>-*O\OOO\]O\U\-I>L)JN'_*O

 

 

Case 2:15-cv-01175-RSL Document 52 Filed 10/31/18 Page 3 of 5

()RDER
Pursuant to the foregoing Stipulation, it is hereby
ORDERED, AD.TUDGED and DECREED that the deadline for the disclosure of
expert witnesses is extended from November 7, 2018 through November 21, 2018 (rebuttal
reports due 30 days thereafter) and discovery also is extended from January 6, 2019 through

January 22, 2019. All other dates in the current scheduling order shall remain unchanged

DATED rhis_i§:‘: day of i\] <N - , 20\§@
/i/Vl)<l§ (Q)WM

Robert S.'Lasnik
United States District Judge
Presented by:

s/ Steve Ralgh Alvarez
Steve Ralph Alvarez, WSBA #

705 S. 9th St., Ste. 304
Tacoma, WA 98405-4600

Steve(r£talvarezlaw.com

s/ Michael A. Maxwell

Michael A. Maxwell, WSBA # 21781
MAXWELL GRAHAM

1621 114th Ave. SE, Ste. 123
Bellevue, WA 98004
Mike(r_r,jMaxWellGrahamLaW.com
Attomey for Plaintiffs

STIPULATION AND ORDER EXTENDING PRETRIAL DEADLINE UNITED STATES ATTORNEY
C15_1 175 RSL_3 1201 PAchIC AVENUE, SUITE 700

TACoMA, WASHINGTON 98402
(253) 428-3800

\DOO\]O\U\-ldl)-)Nr-*

NNNNNNNNN)-r~>-l)-a\-l>_\)-lr-\r-i\-i
OO\\C\(J'|AUJN'_‘O\COC\`IO\L)\-PWNr-\O

 

 

Case 2:15-cV-01175-RSL Document 52 Filed 10/31/18 Page 4 of 5

ANNETTE L. HAYES
United States Attorney

S/ Patricia D. Gugz`n

PATRICIA D. GUGIN, WSBA # 43458
Assistant United States Attomey
United States Attorney’s Office

1201 Pacif`lc Avenue, Suite 700
Tacoma, Washington 98402

Phone: 253-428-3800

Fax: 253-428-3826

E-mail: pat.gi_igin@usdoj.gov

Attorney for Defendant

STIPULATION AND ORDER EXTEND]NG PRETRIAL DEADLINE

C15-1175 RSL-4

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800

